Title: Francis Adrian Van der Kemp to Thomas Jefferson, 18 February 1812
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


            
                  Sir! 
                  Olden barneveld (N. york State) 
                     Febr. 18. 1812.
            I do not search for an apologÿ, in sending you included imperfect Sketch of a work, which I ardently wished, to see executed bÿ a masterlÿ handIf to former favours—which can not be obliterated by me—you would join another by condescending to gratifÿ me with your opinion and Strictures I should feel myself ÿet higher indebted to your Patronage—while—I should consider—to have not Laboured in vain—if one of your literarÿ friends—here or in Europe was induced by you, to undertake and discharge this arduous task.
            Manÿ years past you honoured with a flattering approbation—a few loose Philosophical hints—on some points of Nat: Hist—discussed by you and the Count de Bufton—send to you by my frend the Chanc. Livingston. Encouraged by the remarks of my Correspondents—I have retouched these so often—that is 
                  it is now a work of considerable bulk by what it was then.Did I dare to presume, that I could once more submit it to your judgment, without a too
			 great Sacrifice of your precious time, I
			 would endeavour—to give it a revision in the course of this year—altho by the uncouth garb in which it appears—I have not a distant prospect of publishing.
            Permit me to assure you, that I remain with high regard and consideration
            Sir! Your most obed: and obliged Servant
                  Fr. Adr. van der Kemp.
           